CHAPTER 6. MAGISTERIAL DISTRICT JUDGES


RULE 601. CERTIFICATION REQUIREMENTS OF INTERESTED
PERSONS

(a) Magisterial district judges and arraignment court magistrates who are not
members of the bar of this Commonwealth must complete a course of
training and instruction in the duties of their respective offices and pass an
examination and be certified by the Administrative Office of Pennsylvania
Courts prior to assuming office.

(b)(1) Any interested individual may apply to the Minor Judiciary Education
Board to be enrolled in the course of training and instruction and take the
examination to be certified.

(2) Any individual who has successfully completed the course of training
and instruction and passed the examination, but who has not served as a
magisterial district judge or arraignment court magistrate shall be certified
for only a two-year period, and must complete the continuing education
course every year in order to maintain his or her certification.

(c) Any individual certified under paragraph (b) who has not served as a
magisterial district judge or arraignment court magistrate within two years
will be required to take a review course as defined by the Minor Judiciary
Education Board and pass an examination in order to maintain his or her
certification by the Administrative Office of Pennsylvania Courts.

      Note: The text of this rule is taken from Rule 19 of the Rules
      Governing Standards of Conduct of Magisterial District Judges,
      rescinded March 26, 2015, effective immediately. Rule 19 was
      amended in 2006 to limit to two years the period of certification for
      individuals who have successfully completed the certification course
      and examination but have not served as judges or arraignment court
      magistrates. The rule permits individuals who are certified to serve as
      judges or arraignment court magistrates but who have not done so
      within two years of certification to take a review course and pass an
      examination to maintain their certification for an additional two-year
      period. Admission to the review course and recertification
      examination under paragraph (c) may be limited by the availability of
      space. In addition, the rule requires that all certified individuals must
      attend the annual continuing education course to maintain
      certification.

      Act 17 of 2013, signed by the Governor and immediately effective on
      June 19, 2013, effectively abolished the Traffic Court of Philadelphia
      and transferred most of its duties to a new Traffic Division of the
      Philadelphia Municipal Court. See 42 Pa.C.S. § 1121. Under Act 17,
      the Traffic Court of Philadelphia is composed of two judges serving
      on the court on the effective date of the Act and whose terms expire
      on December 31, 2017. See 42 Pa.C.S. § 1321. Because this Rule
      concerns the certification and recertification of persons not yet elected
      to judicial office, all references to the Traffic Court of Philadelphia
      have been removed.


RULE 602. CONTINUING EDUCATION REQUIREMENT

(a) Every magisterial district judge shall complete a continuing education
program each year equivalent to not less than 32 hours per year in such
courses or programs as are approved by the Minor Judiciary Education
Board. If a magisterial district judge fails to meet these continuing education
requirements, the judge shall be subject to suspension by the Supreme Court
until such time as evidence of compliance with such requirements is
submitted by the Board, but in no event longer than six months at which
time the failure to meet the continuing education requirements shall be
grounds for the Supreme Court, after a hearing, to declare a vacancy in that
district.

(b) The Minor Judiciary Education Board shall conduct at least one
continuing education practicum course, consisting of not less than thirty-two
hours, which each magisterial district judge, or senior magisterial district
judge, whether law trained or non-law trained, within twelve months of first
assuming office, shall be required to attend. The Board shall approve the
length of the program and the course of instruction. Practicum exercises will
be a part of the course of instruction. Senior magisterial district judges may
petition the Board for a waiver of this requirement.

(c) No judge who is suspended by Order of the Supreme Court of
Pennsylvania or the Court of Judicial Discipline shall be permitted to attend
                                       2
any continuing education course or program approved by the Minor
Judiciary Education Board during the term of suspension. Notwithstanding
the attendance requirements set forth in paragraph (a), the judge shall be
provided the opportunity to make up any required hours of continuing
education once the period of suspension has expired and an Order has been
issued returning the judge to active status.

(d) Paragraph (c) shall not apply to any judge suspended for failure to
complete the program described in paragraph (a).

      Note: The text of this rule is taken, in part, from Rule 20 of the Rules
      Governing Standards of Conduct of Magisterial District Judges,
      rescinded March 26, 2015, effective immediately.


RULE 603. CONTINUING EDUCATION REQUIREMENT: SENIOR
MAGISTERIAL DISTRICT JUDGES

(a) Any magisterial district judge who has been certified by the
Administrative Office of Pennsylvania Courts as eligible to serve as a senior
magisterial district judge shall be admitted to the continuing education
program sponsored by the Minor Judiciary Education Board every year as
required by Rule 602.

(b) In the event the Court Administrator of Pennsylvania notifies the Minor
Judiciary Education Board that a senior magisterial district judge has not
accepted an assignment for a continuous period of two years, the Minor
Judiciary Education Board may refuse to enroll the senior magisterial district
judge in the continuing education program.

      Note: With regard to certification of senior judges, see Pa.R.J.A. No.
      701.

      The text of this rule is taken from Rule 21 of the Rules Governing
      Standards of Conduct for Magisterial District Judges, rescinded
      March 26, 2015, effective immediately.


RULE 604. CONTINUING EDUCATION REQUIREMENT:
PHILADELPHIA MUNICIPAL COURT TRAFFIC DIVISION
                                      3
(a) Every judge of the Philadelphia Municipal Court Traffic Division shall
complete a continuing education program each year equivalent to not less
than twenty (20) hours per year in such courses or programs as are approved
by the Minor Judiciary Education Board. If a judge of the Philadelphia
Municipal Court Traffic Division fails to meet these continuing education
requirements the judge shall be subject to suspension until such time as
evidence of compliance with such requirements is submitted by the Minor
Judiciary Education Board, but in no event for longer than six months at
which time the failure to meet the continuing education requirements shall
be grounds for removal.

(b) No judge of the Philadelphia Municipal Court Traffic Division who is
suspended by Order of the Supreme Court of Pennsylvania or the Court of
Judicial Discipline shall be permitted to attend any continuing education
course or program approved by the Minor Judiciary Education Board during
the term of suspension. Notwithstanding the attendance requirements set
forth in paragraph (a), the judge shall be provided the opportunity to make
up any required hours of continuing education once the period of suspension
has expired and an Order has been issued returning the judge to active status.

(c) Paragraph (b) shall not apply to any judge suspended for failure to
complete the program described in paragraph (a).

(d) This Rule shall expire on January 1, 2018.

      Note: The text of this rule is taken, in part, from Rule 22 of the Rules
      Governing Standards of Conduct for Magisterial District Judges,
      rescinded March 26, 2015, effective immediately.

      Act 17 of 2013, signed by the Governor and immediately effective on
      June 19, 2013, effectively abolished the Traffic Court of Philadelphia
      and transferred most of its duties to a new Traffic Division of the
      Philadelphia Municipal Court. See 42 Pa.C.S. § 1121. Section
      1121(a)(2) provides that the Traffic Division consists of four judges
      elected to the Traffic Court prior to the effective date of Act 17 and
      also that if a vacancy occurs in Traffic Division, it shall not be filled.
      Act 17 further provides that the Traffic Court of Philadelphia is
      composed of two judges serving on the court on the effective date of
      the Act and whose terms expire on December 31, 2017. See 42
                                       4
      Pa.C.S. § 1321. Sections 1121(a)(2) and 1321 expire when Traffic
      Court is officially abolished by amendment of the Pennsylvania
      Constitution or on January 1, 2018, whichever date occurs later.
      Consequently, this Rule will expire on January 1, 2018, when the
      terms end for the remaining judges elected to the Traffic Court of
      Philadelphia and assigned to the Philadelphia Municipal Court Traffic
      Division.


RULE 605. SUPERVISION OF MAGISTERIAL DISTRICT COURTS BY
PRESIDENT JUDGES

(A) The president judge of the court of common pleas of a judicial district
shall exercise general supervision and administrative authority over
magisterial district courts within the judicial district.

(B) The president judge’s administrative authority over magisterial district
courts within the judicial district includes but is not limited to, and shall be
governed by, the following:

      (1) Records – The president judge may designate a person to maintain
          personnel and other records in such form as directed by the
          president judge or required by general or local rule.

      (2) Meetings with Magisterial District Judges – The president judge
          may require the attendance of magisterial district judges in the
          judicial district, individually or collectively, at meetings with the
          president judge or his or her representative.

      (3) Staff in the Magisterial District Courts –

             (a) Except where minimum job qualifications for staff in
                 magisterial district courts are prescribed by the Supreme
                 Court of Pennsylvania, the president judge may prescribe
                 minimum job qualifications for staff in the magisterial
                 district courts in the judicial district.

             (b) The president judge may establish a classification system
                 and job descriptions for all authorized staff in the magisterial
                 district courts in the judicial district. The president judge
                                        5
         may establish general procedures regarding the hiring,
         firing, supervision, and discipline of all authorized staff in
         the magisterial district courts in the judicial district.

      (c) Subject to subparagraphs (a) and (b) above, magisterial
          district judges

         (i)     shall be responsible for the management of authorized
                 staff in his or her court;

         (ii)    shall assign work among authorized staff in his or her
                 court, and;

         (iii)   may select one authorized staff member as personal
                 staff.

      (d) In the interest of efficient administration of the judicial
          district, the president judge may

         (i)     transfer or reassign a staff member, other than
                 personal staff who may be transferred or reassigned
                 only with the consent of the magisterial district judge,
                 from one magisterial district court in the judicial
                 district to another, and;

         (ii)    hire and assign, as appropriate, temporary or floater
                 staff.

      (e) The president judge may establish a system of performance
          evaluation for staff in the magisterial district courts in the
          judicial district.

      (f) The president judge may prescribe initial and ongoing
          training for staff in the magisterial district courts in the
          judicial district.

(4) Magisterial District Judge Leave: Coverage During Leave -




                                 6
      (a) The president judge may coordinate leave for magisterial
          district judges in the judicial district to assure access to
          justice and judicial resources.

      (b) Subject to the provisions of subparagraph (a) above,
          magisterial district judges shall enjoy autonomy with respect
          to choosing when to take leave, subject to reasonable
          coordination by the president judge with the schedules of the
          other magisterial district judges in the judicial district.

(5) Office hours – In consultation with the magisterial district judges,
    the president judge may designate the ordinary hours of magisterial
    district courts in the judicial district in accordance with Rule 103
    of the Rules and Standards with Respect to Offices of Magisterial
    District Judges and the efficient administration of justice.

(6) Temporary Assignments: Transfer of Cases – In consultation with
    the affected magisterial district judge(s), the president judge may
    order temporary assignments of magisterial district judges or
    reassignment of cases or certain classes of cases to other
    magisterial districts within the judicial district or to central courts
    within the judicial district.

(7) Conduct of Magisterial District Judges – When a complaint is
    received with respect to the conduct of a magisterial district judge,
    the president judge may, in his or her discretion, review the matter
    with the affected magisterial district judge and take any action the
    president judge deems appropriate to assure the efficient
    administration of justice including, where warranted, informing the
    appropriate disciplinary authority. Contemporaneous notice of any
    such action taken by the president judge resulting in reassignment
    of cases or otherwise affecting the duties of the magisterial district
    judge shall be given to the Supreme Court of Pennsylvania and the
    Court Administrator of Pennsylvania.

(8) Procedural Audits – The president judge may direct that
    procedural audits of a magisterial district court be conducted to
    assure compliance with general and local rules, administrative
    policies and procedures, and the clerical procedures adopted by the
    Administrative Office of Pennsylvania Courts for management of
                                  7
   cases in the Magisterial District Judge System. Such procedural
   audits shall be separate from the fiscal audits conducted by the
   county controller or state Auditor General which shall be limited in
   scope to the accounts of the magisterial district judge. Such
   procedural audits may be conducted by the district court
   administrator, an outside independent auditor, or such other person
   as the president judge may designate.

Note: The text of this rule is taken from Rule 17 of the Rules
Governing Standards of Conduct for Magisterial District Judges,
rescinded March 26, 2015, effective immediately.

This rule recognizes that magisterial district judges are the judicial
officials charged with the legal and administrative responsibilities
within their respective magisterial districts. Designed to further the
efficient and effective administration of justice in the unified judicial
system, this Rule contemplates a cooperative approach to the
administration of the magisterial district courts, acknowledging
judicial independence and the supervisory role of the president judges.

Rule 17 was amended in 2003 to more specifically outline the
authority, powers, and responsibilities of the president judges with
regard to management of the magisterial district judge system. In so
doing, however, it was not intended that this be an exclusive list of
powers and responsibilities, nor was it intended to limit the president
judges’ authority to the areas listed. Given the diverse needs of
judicial districts throughout Pennsylvania, how president judges
exercise this authority will recognizably be varied. In general,
president judges have broad authority with regard to management of
the magisterial district courts, but it seemed advisable that certain
areas of authority and responsibility be specifically defined.

With regard to paragraph (B)(2), president judges or their
representatives are encouraged to meet regularly with the magisterial
district judges in the judicial district to foster and maintain open lines
of communication regarding the management of the magisterial
district judge system.




                                 8
The term “authorized staff” as used in this Rule means staff positions
that have been approved, funded, and hired in accordance with all
applicable personnel policies and procedures.

Paragraphs (B)(3)(c) and (B)(4)(b) limit the president judges’
authority in certain areas that are within the magisterial district
judges’ discretion. With regard to paragraph (B)(3)(c), see 42 Pa.C.S.
§§ 102 and 2301(a)(1), and Canon 2, Rules 2.3(B), 2.8(B), 2.9(A)(3)
and (D), 2.10(C), 2.12 and 2.13 of the Rules Governing Standards of
Conduct of Magisterial District Judges. With regard to paragraph
(B)(4)(b), see Canon 2, Rules 2.1 and 2.5, and Canon 3, Rules 3.1(A),
3.7(A)-(B), 3.8, 3.9, and 3.11(C) of the Rules Governing Standards of
Conduct of Magisterial District Judges.

Paragraph (B)(3)(d)(i) gives president judges authority to transfer or
reassign magisterial district court staff as needed, except for personal
staff as provided in paragraph (B)(3)(c), who may be transferred or
reassigned only with the consent of the affected magisterial district
judge. It is contemplated that president judges would consult with and
give sufficient notice to the affected magisterial district judges before
making transfers.

Nothing in paragraph (B)(3)(f) is intended to circumvent any training
program established or required by the Supreme Court of
Pennsylvania or the Court Administrator of Pennsylvania.

As to paragraph (B)(6), compare Pa.R.Crim.P. 131(B), relating to
central locations for preliminary hearings and summary trials. In
addition, if the judicial district is part of a regional administrative unit,
magisterial district judges may be assigned to any other judicial
district in the unit. See Rule 701(E).

Nothing in paragraph (B)(7) is intended to contradict or circumvent
the constitutionally established process for the suspension, removal,
and discipline of magisterial district judges. See Pa. Const. art. V §
18; see also 207 Pa.Code Part III (Judicial Conduct Board Rules of
Procedure) and Part IV (Court of Judicial Discipline Rules of
Procedure). President judges do not have authority to suspend or
discipline magisterial district judges.


                                  9
RULE 606: TRANSFER OF DOCKETS AND OTHER PAPERS

(a) Upon the expiration of his or her term of office, the effective date of his
or her resignation or removal from office, or upon his or her abandonment of
the office or its duties, a magisterial district judge shall deliver all dockets
and other official or like papers to the magisterial office established for the
magisterial district in which the former or inactive magisterial district judge
maintained his or her residence.

(b) If a magisterial district judge dies in office, his or her personal
representatives shall make any delivery required under paragraph (a) of this
rule.

      Note: The text of this rule is derived from Rule 16 of the Rules
      Governing Standards of Conduct of Magisterial District Judges,
      rescinded March 26, 2015, effective immediately.


RULE 607. ACTS OF ASSEMBLY SUSPENDED

All Acts of Assembly or parts thereof inconsistent with Rules 601 through
606 of the Rules of Judicial Administration are suspended to the extent of
such inconsistency.

      Note: The text of this rule is derived from Rule 81 of the Rules
      Governing Standards of Conduct of Magisterial District Judges,
      rescinded March 26, 2015, effective immediately.




                                      10